

 S2539 ENR: Traumatic Brain Injury Reauthorization Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2539IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Public Health Service Act to reauthorize certain programs relating to traumatic brain
			 injury and to trauma research.1.Short titleThis Act may be cited as the
			 Traumatic Brain Injury Reauthorization Act of 2014.2.CDC programs for
			 prevention and surveillance of traumatic brain injury(a)Prevention of traumatic brain injurySection 393B(b)(3) of the Public Health Service Act (42 U.S.C. 280b–1c(b)(3)) is amended by
			 striking 2010, commonly referred to as Healthy People 2010 and inserting 2020, commonly referred to as Healthy People 2020.(b)Authorization of appropriationsSection 394A of the Public Health Service
			 Act (42 U.S.C. 280b–3) is amended—(1)by striking the
			 section heading and all that follows through For the purpose and
			 inserting the following:394A.Authorization
				of appropriations(a)In
				generalFor the
				purpose;(2)by striking the second period; and(3)by adding at the
			 end the following:(b)Traumatic brain
				injuryTo carry out sections
				393B and 393C, there are authorized to be appropriated $6,564,000
			 for each of fiscal years 2015 through
				2019..3.State grants for
			 projects regarding traumatic brain injurySection 1252 of the Public Health Service
			 Act (42 U.S.C. 300d–52) is amended—(1)in subsection (a), by striking , acting through the Administrator of the Health Resources and Services Administration,;(2)in paragraphs (1)(A)(i) and (3)(E) of subsection (f), by striking brain injury and inserting traumatic brain injury;(3)in subsection (h), by striking under this section, and section 1253 including and inserting under this section and section 1253, including; and(4)in subsection (j), by striking such sums as may be necessary for each of the fiscal years 2001 through 2005, and such sums as may
			 be necessary for each of the fiscal years 2009 through 2012 and inserting $5,500,000 for each of the fiscal years 2015 through 2019.4.State grants for
			 protection and advocacy servicesSection 1253 of the Public Health Service
			 Act (42 U.S.C. 300d–53) is amended—(1)in subsection (a), by striking , acting through the Administrator of the Health Resources and Services Administration (referred to
			 in this section as the Administrator),;(2)in subsections (c), (d)(1), (e)(1), (e)(4), (g), (h), and (j)(1), by striking Administrator each place it appears and inserting Secretary;(3)in subsection (h)—(A)by striking the subsection heading and inserting Reporting;(B)by striking Each protection and advocacy system and inserting the following:(1)Reports by systemsEach protection and advocacy system; and(C)by adding at the end the following:(2)Report by SecretaryNot later than 1 year after the date of enactment of the Traumatic Brain Injury Reauthorization Act of 2014, the Secretary shall prepare and submit to the appropriate committees of Congress a report
			 describing the services and activities carried out under this section
			 during the period for which the report is being prepared.;(4)in subsection (i), by striking The Administrator of the Health Resources and all that follows through regarding and inserting The Secretary shall facilitate agreements to coordinate the collection of data by agencies within
			 the Department of Health and Human Services regarding;(5)in subsection (k), by striking subtitle C of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 and inserting subtitle C of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000
			 (42 U.S.C. 15041 et seq.);(6)in subsection (l),
			 by striking $5,000,000 for fiscal year 2001, and such sums as may be necessary for each the fiscal years 2009
			 through 2012 and inserting $3,100,000 for each of the fiscal years 2015 through 2019; and(7)in subsection (m)—(A)in paragraph (1), by striking	part C of the Developmental Disabilities Assistance Bill of Rights Act (42 U.S.C. 6042 et seq.) and inserting subtitle C of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000
			 (42 U.S.C. 15041 et seq.); and(B)in paragraph (2), by striking part C of the Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. 6042 et seq.) and inserting subtitle C of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000
			 (42 U.S.C. 15041 et seq.).5.Traumatic Brain Injury Coordination Plan(a)Development of planNot later than 18 months after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall develop a plan for improved coordination of Federal
			 activities with respect
			 to traumatic brain injury.  Such plan shall—(1)review existing interagency coordination efforts with respect to Federal activities related to
			 traumatic brain injury, including services for individuals with traumatic
			 brain injury;(2)identify areas for improved coordination between relevant Federal agencies and programs, including
			 agencies and programs with a focus on serving individuals with
			 disabilities;(3)identify each recommendation in the report required by section 393C(b) of the Public Health
			 Service Act (42 U.S.C. 280b–1d(b)) that has been adopted and each such
			 recommendation that has not been adopted, and describe any planned
			 activities to address each such recommendation that has not been adopted;
			 and(4)incorporate, as appropriate, stakeholder feedback, including feedback from individuals with
			 traumatic brain injury and their caregivers.(b)Submission to CongressThe Secretary of Health and Human Services shall submit the plan developed under subsection (a) to
			 the Committee on Health,
			 Education, Labor, and Pensions of the Senate  and the Committee on Energy
			 and Commerce of the House of Representatives.6.Review of brain injury management in childrenThe Director of the Centers for Disease Control and Prevention, in consultation with the Director
			 of the National Institutes of Health, shall conduct a review of the
			 scientific evidence related to brain injury management in children, such
			 as the restriction or prohibition of children from attending school or 
			 participating in
			 athletic activities following a head injury, and
			 identify ongoing and potential further opportunities for research. Not
			 later than 2 years after the date of enactment of this Act, the Director
			 of the Centers for
			 Disease Control and Prevention shall submit to the Committee on Health,
			 Education, Labor, and Pensions of the Senate  and the Committee on Energy
			 and Commerce of the House of Representatives the
			 results of such review.Speaker of the House of RepresentativesVice President of the United States and President of the Senate